DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a portion of interest of the brain” and is not clear whether it refers to same “a portion of interest of the brain” recited in claim 1 or different and distinct portion. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 8, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Fox et al.,” US 2003/0050527 (hereinafter Fox).
Regarding to claim 1, Fox teaches a method for enabling transcranial magnetic stimulation (TMS) treatment, said method comprising the steps of;
acquiring an anatomical image of a brain (imaging stage is performed, in which, a high-resolution, anatomical image of the subject’ head is obtained [0025]),
acquiring functional data of the brain (functional image data set is obtained [0025])
co-registering at least a portion of the functional data, said portion being associated with a portion of interest of the brain, with a corresponding location from the anatomical image in order to form a combined view of the brain (two brain surface models, anatomical-image-derived and functional-image-derived, are co-registered resulting in a conjoined functional-anatomical model [0026], [0120]), and
stereotactically aligning the combined view of the brain with a transcranial magnetic stimulation (TMS) stimulation device in a real-time (TMS coil-surface/E-field model is superimposed on the conjoined functional/anatomical model [0027]-[0028], robot is moved for positioning the TMS probe [0100], accurate positioning of the robot forms registration of TMS coil relative to the head [0104]-[0107], stereotactic assistant system [0088], [0093], real-time 3D display of the robot moving about the head surface [0116]).
Regarding to claims 2-4 and 8, Fox teaches all limitations of claim 1 as discussed above. 
Fox further teaches following limitations: 
Of claim 2, further comprising the step of displaying the combined view of the brain having functional data for at least a portion of interest of the brain associated with the corresponding location on the anatomical image (overlay functional PET and MRI anatomical images [0108])
Of claim 3, wherein the anatomical image of the brain is stereotactically aligned with a subject’s head with the TMS navigation software (overlaying PET image with MR image [0107]-[0108] and TMS map overlay onto anatomical image [0120], software program [0086]).
Of claim 4, further comprising the step of selecting a location of the brain to target with a TMS pulse from the TMS stimulation device based on the combined view (selecting cortical stimulus delivery site [0110], and a desired site is defined via imaging such as fMRI or PET and TMS delivery parameters are determined [0122], defined site is registered to subject’s anatomy, [0123]).
Of claim 5, wherein the location of the brain to stimulate is selected in order to treat depression (TMS for treating conditions, such as long-term depression [0087]).
Of claim 8, wherein the functional data is positron emission tomography (PET) data, functional magnetic resonance imaging (fMRI) data, resting state-fMRI, or diffusion tensor imaging (DTI) data (PET or fMRI [0026], functional PET [0108]).
Of claim 21, a non-transitory computer readable medium having stored there on a set of computer readable instructions (software program [0086], and TMS treatment planning system is performed using a personal computer programmed or a specialized computer [0123])
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 6-7 and 9-11 are pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Fox et al.,” US 2003/0050527 (hereinafter Fox) as applied to claim 4 above, and further in view of “Scheinin et al.,” US 2012/0083647 (hereinafter Scheinin).
Regarding to claims 6-7, Fox teaches all limitations of claim 4 as discussed above.
Fox does not further disclose a deep/or distant target determined by tractography and structures associated with identification of BA46 and BA9. 
However, in the analogous field of endeavor in stimulating brain tissues, Scheinin discloses performing deep stimulation ([0027] and [0035]) with an DTI analysis (tractography) to determine goal regions which is identified with BA46 ([0067]-[0068]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TMS stimulation method as taught by Fox to incorporate teaching of Scheinin, since using tractography to identify deep stimulation site associated with BA 46 was well known in the art as taught by Scheinin.  One of ordinary skill in the art could have combined the elements as claimed by Fox with no change in their respective functions, using tractography to find deep target such as middle frontal gyms (BA46) as a target for stimulation, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide effective stimulation of BA 46 results in change in functional activity within ACC ([0025]) associated with depression ([0069]), and there was reasonable expectation of success.
Regarding to claims 9-11, Fox and Scheinin together disclose all limitations of claim 6 as discussed above.
Scheinin further disclose following limitations:
Of claim 9, wherein the deep and/or distant target is determined to be connected to the location of the brain to stimulate based on a tractography algorithm (stimulate more superficial structures that are functionally connected to the deeper brain areas [0027])
Of claim 10, Wherein the tractography algorithm uses the functional data of the brain (MRI diffusion tensor imaging [0025])
Of claim 11, wherein the functional data of the brain is at least one of DTI, fMRI, and rsMRI data (DTI [0025]).

Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox and Scheinin as applied to claim 6 above, and further in view of “Hulvershorn et al.,” US 2010/0036453 (hereinafter Hulvershorn).  
Regarding to claims 12, Fox and Scheinin together teach all limitations of claim 6 as discussed above.
Fox further discloses steps of combining navigated TMS mapping data with the combined view (TMS model is superimposed on the conjoined functional/anatomical model [0027]), but does not further teaches “using the tractography algorithm to determine white matter tracts” as claimed.
However, in a same field of TMS stimulation, Hulvershorn teaches techniques for selecting signal delivery sites and parameters, for treating neurological disorders ([0018]) discloses selecting a seed region for applying a tractography algorithm to determine white matter tracts (identifying a seed point using imaging information and functional information for tractography analysis to white matter in the brain, Fig. 1 [0024]).
Thus, Fox can choose it desired site for treatment to be a seed point as defined by Hulvershorn, to perform tractography analysis on the desired region (Seed point).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of identifying and selecting region of interest as taught by Fox to identify region as a seed point, selecting regions for TMS stimulus and TMS mapping ([0065] and [0122]) were already disclosed by Fox, and  since in the same field of TMS,  identifying and selecting a seed region for tractography analysis well known in the art as taught by Hulvershorn.  One of ordinary skill in the art could have combined the elements of selecting desired site for treatment as claimed by Fox with no change in their respective functions, with region being a seed region as defined by Hulvershorn, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention and results in selecting a seed region for applying a tractography algorithm.  The motivation would have been to provide identification of white matter ([0024]) and there was reasonable expectation of success.
Regarding to claim 14, Fox and Scheinin together teach all limitations of claim 9 as discussed above.
Fox and Scheinin do not further teach results are displayed to an operator.
Hulvershorn further teaches wherein a tractography algorithm is applied in real-time and the results are displayed to a navigated TMS operator during stimulation (selecting a target neural population based on the white matter tractography, [0019], [0024], Fig. 1 [0032]-[0035], (performing multiple seed points [0024], and During treatment, updating signal delivery location to affect neurons on target location [0032], based on the observed TMS stimulation, one can select a target neural population, or update the parameters, Figure 3 [0034]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of identifying and selecting region of interest as taught by Fox to identify region as a seed point, selecting regions for TMS stimulus and TMS mapping ([0065] and [0122]) were already disclosed by Fox, and  since in the same field of TMS,  real-time tractography algorithm and displaying results during stimulation was well known in the art as taught by Hulvershorn.  One of ordinary skill in the art could have combined the elements of selecting desired site for treatment as claimed by Fox with no change in their respective functions, with applying tractography algorithm and displaying results, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide update on the stimulation parameters based on the results of tractography ([0034]-[0036]), and there was reasonable expectation of success.
Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox, Scheinin, and/or Hulvershorn as applied to claims 6 and 12 above, and further in view of “Lazar et al.,” “Investigation of Anatomical and Effective Connectivity using White Matter Tractography and Transcranial Magnetic Stimulation,” Proc. Intl. Soc. Mag. Reson. Med. 13 (2005) (hereinafter Lazar). 
Regarding to claim 13, Fox, Scheinin, and Hulvershorn together teach all limitations of claim 12 as discussed above. 
Fox, Scheinin, and Hulvershorn do not further teach combining the white matter tracts with the combined view and displaying the white matter tracts on or within the combined view.
The examiner notes that combining determined anatomical features with the anatomical/functional images and displaying images is routinely conducted and well known in the art of image-guided medical procedures. 
Examiner submits “Lazar” to support that combining white matter tractography result with anatomical and TMS map data are well known and conventionally performed. 
Lazar teaches White matter tractograms and cortical activation maps in combined view (white matter tractograms are overlaid onto subject axial FA maps and shown in combined view with cortical stimulus map, Results and Figures 1 and 2, page 13 3rd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of displaying the combined view as taught by Fox to include white matter tracts, displaying the combined view of functional/anatomical and TMS mapping data in combined view were already disclosed by Fox, and Hulvershorn discloses white matter tractography algorithms to identify as target treatment area in TMS treatment.  One of ordinary skill in the art could have combined the elements of displaying the combine view as claimed by Fox with no change in their respective functions, but simply performing white matter tractography algorithm as taught by Hulvershorn, and adding the determined white matter tracts and overlaying with anatomical and TMS mapping data as disclosed by Lazar, and displaying the results (as presented in figures 1 and 2) as taught by Lazar, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide information of white matter tracts course and anatomical connectivity between different brain regions (Introduction, 1st paragraph, page 13). 
Regarding to claim 15, Fox and Scheinin together teach all limitations of claim 6 as discussed above. 
Fox teaches TMS mapping, and Scheinin discloses white matter tractography, but do not further disclose verifying the intracranial connection by navigated TMS mapping on the region.
However, in the analogous field of endeavor in tractography, Lazar teaches performing white matter tractography to estimate white matter tracts course and anatomical connectivity between different brain regions (Introduction, 1st paragraph, page 13), and comparing the anatomical connectivity patterns obtained using white matter tractography with the effective connectivity patterns obtained using TMS/EEG ((Introduction, 1st paragraph, page 13), thus teaches verifying the connectivity patterns (intracranial connection as claimed) by navigated TMS mapping. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining white matter tracts and intracranial connection by Scheinin to verify the result with TMS mapping data, since Scheinin already discloses targeting and determining target region by TMS mapping ([0044]), and since verifying connectivity is well known as disclosed by Lazar.   One of ordinary skill in the art could have combined the elements of updating white matter tractography to verify with TMS mapping data, with no change in their respective functions, but simply comparing the white matter tracts and intracranial connections with TMS data as disclosed by Lazar, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide comparison of anatomical and effective connectivity (Introduction, 1st paragraph, page 13), highlighting a similarity and difference among different modalities (Discussion, 4th paragraph, page 13). 
Claims 16-18 are pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Fox et al.,” US 2003/0050527 (hereinafter Fox) as applied to claim 4 above, and further in view of “ Hulvershorn,” US 2010/0185256 (hereinafter Hulvershorn 526), and “Moore et al.,” US 2010/0324440 (hereinafter Moore). 
Regarding to claims 16-18, Fox teaches all limitations of claim 4 as discussed above.
Fox further discloses using EEG for determining a position in the brain regions ([0009]), but does not disclose location of the brain t o stimulate is selected based on an excitability threshold, specifically normalized EED and EMG responses. 
However, Hulvershorn (526) teaches the location of the brain to stimulate is based on an excitability threshold ([0034]) and identifying a stimulation site using electrophysiological signal measurement such as EEG and EMG ([0036]). Specifically, Hulvershorn (526) discloses changes in a level of activation EEG measurements is used to identify increased activity ([0041]), and changing stimulation based on changes of EEG signals ([0038] and [0050], [0085]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of identifying and selecting region of interest as taught by Fox to incorporate teaching of Hulvershorn (526), since EEG and EMG responses well known in the art as taught by Hulvershorn (526).  One of ordinary skill in the art could have combined the elements of selecting a region for stimulation as claimed by Fox with no change in their respective functions, with using EMG and EEG thresholding techniques disclosed by Hulvershorn (526), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide functional consolidation/changes to provide feedback in stimulation procedures ([0050]), and there was reasonable expectation of success.
Hulvershorn (526) does not teach using normalized data of EMG/EEG response as claimed. 
However, in the analogous field of endeavor in brain stimulation, Moore discloses that in determining brain stimulation, wherein the functions of the brain signals are weighted and summed to produce weighted sum that correlates highly with desired performance ([0052]), weighted sum of the signals rose above the threshold ([0082]), and specifically discloses data (EEG response) was normalized ([0119]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify EMG and EEG signals by Hulvershorn (526) to incorporate normalization of the data disclosed by Moore, and since data normalization is well known in the art as taught by Moore.  One of ordinary skill in the art could have combined the elements of data analysis of EEG and EMG responses as claimed by Hulvershorn (526)with no change in their respective functions, by applying weighted average of EEG and EMG signals, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide data with high correlation with desired performance ([0052]), and there was reasonable expectation of success.
Claims 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox as applied to claim 4 above, and further in view of “Lazar et al.,” “Investigation of Anatomical and Effective Connectivity using White Matter Tractography and Transcranial Magnetic Stimulation,” Proc. Intl. Soc. Mag. Reson. Med. 13 (2005) (hereinafter Lazar). 
Regarding to claim 19, Fox teaches all limitations of claim 4 as discussed above.
Fox further teaches further comprising the steps of;
tracking a navigated TMS coil in relation to a subject’s head, wherein the location and orientation of the subject’s head is co-registered with at least a portion of the combined view ( position the TMS coil exactly as prescribed, and [0114]-[0116],  TMS treatment delivery system begin at step 510, in which a patient is positioned with his head immobilized so that a duplicate orientation, same orientation as for imaging, is obtained [0124]),
Fox does not further teach further details of tractography analysis.
However, in a same field of TMS stimulation with DTI, Lazar teaches white matter tractography analysis including steps of:
assigning the location of said predicted stimulation as a seed for a tractography algorithm (positions of TMS stimulation points in subjects were used to define the seeding regions for white matter tractography, Results, 3rd paragraph)
determining white matter tracts from the tractography algorithm utilizing the seed (White Matter tractography, Methods, 2nd paragraph, ) and
displaying the predicted white matter tracts on and/or within the combined view (WMY tractograms are overlaid onto subject axial FA maps, Results, 3rd paragraphs, and Figures 1-2 WM tractograms and cortical activation maps).
Thus, Fox can choose it desired site for treatment (of predicted stimulation points) to be a seed point as defined by Lazar, to perform tractography algorithm on the desired region (seed point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step of identifying and selecting region of interest as taught by Fox to identify region as a seed point, since in the same field of TMS, selecting regions for TMS stimulus and TMS mapping ([0065] and [0122]) were already disclosed by Fox, and identifying and selecting a seed region for tractography analysis and performing white matter tractography were well known in the art as taught by Lazar.  One of ordinary skill in the art could have combined the elements of selecting desired site for treatment as claimed by Fox, with no change in their respective functions, with region being a seed region as defined by Lazar, and perform white matter tractography and display the white matter tractograms, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to identify white matter tracts and provides effective connectivity patterns (Introduction, 1st paragraph lines 5-7) and there was reasonable expectation of success.
Claims 20 is pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Fox et al.,” US 2003/0050527 (hereinafter Fox) as applied to claim 5 above, and further in view of “Paitel et al.,” US 2008/0262338 (hereinafter Paitel).  
Regarding to claim 20, Fox teaches all limitations of claim 5 as discussed above.
Fox allows modifying and combining different features of embodiments ([0163]) and thus, Fox can use functional/anatomical image to monitor the delivery of the TMS to target ([0116]), since Fox discloses using the 3D display of the TMS device in relation to the target ([0116]), and can incorporate “ co-registered PET image with MR image” ([0108]) or “overlaid image of functional data onto anatomical image” ([0120]) as disclosed by Fox during its visual monitoring, as combination provides defining the region of target with functional data ([0025]), and information regarding to treatment effect ([0120]). 
Fox does not further explicitly teach “providing a view of the combined view of the brain containing an indication on the brain network potentially affected by stimulation based on the stereotactically aligned view of the brain and the TMS stimulation device” as amended. 
However, in the same field of endeavor in image guided TMS procedures, Paitel discloses tracking an instrument using navigation system ([0026]), utilizes image guidance including combining functional image data superimposed onto anatomical data ([0036]). 
Paitel explicitly teaches that display that displays the image data, and icons illustrating the substantially focused area produced by the TMS probe ([0081] Figure 7 112) as well as planned areas ([0082]-[0083] Figure 7 160), with a view of the brain and the TMS probe. 
Specifically, Paitel discloses the preoperative planning path is determined by selecting an effected area of the brain, to be studied and presented as an icon in the image ([0106]-[0107]) and further teaches displaying a position of the focused region by the TMS device ([0110]-[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined view as taught by Fox to incorporate planned and focused region by TMS stimulation, since displaying the planned region and focused region by TMS device was well known in the art as taught by Paitel.  One of ordinary skill in the art could have combined the elements as claimed by Fox with no change in their respective functions, but simply adding an icon to the image of combined view to present planned and/or focused region of stimulation, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate monitoring and planning of the TMS stimulation on desired areas ([0070] and [0109]-[0110]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Pascual-Leone et al.,” (US 2010/0113959) discloses transcranial magnetic stimulation system and method wherein utilizes image guided stereotaxy, and tracking TMS coil in real time to the targeted brain region using the functional information overlaid on the anatomical MRI ([0102]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793